      Case: 1:18-op-45746-DAP Doc #: 25 Filed: 08/13/19 1 of 11. PageID #: 201




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

       IN RE: NATIONAL PRESCRIPTION                             )    MDL 2804
       OPIATE LITIGATION                                        )
                                                                )    Case No. 1:17-md-2804
       THIS DOCUMENT RELATES TO:                                )
                                                                )    Judge Dan Aaron Polster
       Seneca Nation of Indians v.                              )
       AmerisourceBergen Drug Corporation, et                   )    TRIBAL PLAINTIFFS’ SHORT FORM
       al.                                                      )    FOR SUPPLEMENTING COMPLAINT
                                                                )    AND AMENDING DEFENDANTS AND
       1:18-op-45746                                            )    JURY DEMAND

        Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if

fully set forth herein its own prior pleadings and, if indicated below, the common factual

allegations identified and the RICO causes of action included in Muscogee (Creek) Nation’s First

Amended Complaint, (Doc. 731, 1:17-md-02804) and The Blackfeet Tribe of the Blackfeet Indian

Reservation’s Corrected First Amended Complaint (Redacted), (Doc. 9, 18-op-45749), both as

pleaded and as may be amended in the future (“Tribal Bellwether Plaintiffs’ pleadings”), and any

additional claims asserted herein. Plaintiff also hereby amends its complaint to alter the defendants

against which claims are asserted as identified below. To the extent defendants were previously

sued in plaintiff(s)’ existing complaint and they are no longer identified as defendants herein, they

have been dismissed without prejudice except as limited by CMO-1, Section 6(e). Doc. #: 232.

               INCORPORATION BY REFERENCE OF EXISTING COMPLAINT


          1.       Plaintiff(s)’ Existing Complaint (Doc #1, 1:18-op-45746) is expressly

 incorporated by reference to this Short Form1 as if fully set forth herein except to the extent that

 allegations regarding certain defendants that are not listed in section 2 below are dismissed


11
  Plaintiff’s prior Amended Complaint was filed in error necessitating the filing of this Corrected Amended
Complaint.

                                                         1
   Case: 1:18-op-45746-DAP Doc #: 25 Filed: 08/13/19 2 of 11. PageID #: 202




without prejudice.

                               PARTIES – DEFENDANTS

       2.     Having reviewed the relevant ARCOS data, Plaintiff asserts claims against the

following Defendants:

      AMERISOURCEBERGEN DRUG CORPORATION, CARDINAL HEALTH, INC.,
      McKESSON CORPORATION, PURDUE PHARMA L.P., PURDUE PHARMA INC.,
      PURDUE FREDERICK COMPANY, INC., TEVA PHARMACEUTICAL INDUSTRIES LTD.,
      TEVA PHARMACEUTICALS USA, INC., CEPHALON INC., JOHNSON & JOHNSON,
      JANSSEN PHARMACEUTICALS INC., ORTHO-MCNEIL-JANSSEN
      PHARMACEUTICALS, INC., JANSSEN PHARMACEUTICA INC., NORAMCO INC, ENDO
      HEALTH SOLUTIONS INC., ENDO PHARMACEUTICALS INC., ALLERGAN PLC,
      WATSON PHARMACEUTICALS, INC., WATSON LABORATORIES INC., ACTAVIS LLC,
      ACTAVIS PHARMA, INC., MALLINCKRODT PLC, MALLINCKRODT LLC, ECKERD
      CORPORATION, VALUE DRUG COMPANY, ROCHESTER DRUG CO-OPERATIVE, INC.,
      SPECGX, LLC, PAR PHARMACEUTICAL, INC., PAR PHARMACEUTICAL COMPANIES,
      INC., AMNEAL PHARMACEUTICALS, LLC, CVS HEALTH CORPORATION, RITE AID
      CORPORATION, WALGREENS BOOTS ALLIANCE, INC., WALMART INC., F/K/A WAL-
      MART STORES, INC., ANDA, INC, MYLAN PHARMACEUTICALS, INC. dba MYLAN
      PHARMACEUTICALS, and SANDOZ, INC
      I, Anthony J. Majestro, Counsel for Plaintiff(s), certify that in identifying all
Defendants, I have followed the procedure approved by the Court and reviewed the
ARCOS data that I understand to be relevant to Plaintiff(s).
      I further certify that, except as set forth below, each of the Defendant(s) newly
added herein appears in the ARCOS data I reviewed.
       I understand that for each newly added Defendant not appearing in the ARCOS
data I must set forth below factual allegations sufficient to state a claim against any such
newly named Defendant that does not appear in the ARCOS data.

      The following newly added Defendant(s) do not appear in the ARCOS data I
reviewed:

            N/A


Dated: August 12, 2019      Signed: /s Anthony J. Majestro




                                             2
   Case: 1:18-op-45746-DAP Doc #: 25 Filed: 08/13/19 3 of 11. PageID #: 203




Factual Allegations Regarding Individual Defendants


      2.1     Defendant Eckerd Corporation (“Eckerd”) is a Delaware corporation with its principal

  place of business in Camp Hill, Pennsylvania. Defendant Eckerd operates as a subsidiary of

  Defendant Rite Aid Corporation. Defendant Eckerd is registered to conduct business and/or conducts

  business in Plaintiff’s community as a licensed wholesale pharmaceutical distributor under the

  following named business entities: Eckerd Corporation dba Rite Aid Liverpool Distribution Center

  (#55), Rite Aid Charlotte Distribution Center (#53), Rite Aid Atlanta Distribution Center (#52), Rite

  Aid Philadelphia Distribution Cener (#56), Eckerd Corporation #1999, Eckerd Corporation #299,

  Eckerd Corporation #6302. Defendant Eckerd distributed opioids, in violation of the duties owed to

  Plaintiff as set forth in Plaintiff’s original complaint and the other allegations incorporated herein, in

  sufficient quantities to be a proximate cause of Plaintiff’s injuries. Eckerd Corporation is sued as both

  a Distributor Defendant and as a National Retail Pharmacy Defendant.

      2.2     Defendant Value Drug Company (“Value Drug”) is a Pennsylvania corporation with its

  principal place of business in Pennsylvania. Value Drug paid $4,000,000 in settlements claims due to

  failure to report suspicious orders of Oxycodone to pharmacies in Maryland and Pennsylvania in June

  2014. Value Drug is registered to conduct business and/or conducts business in Plaintiff’s community

  as a licensed wholesale pharmaceutical distributor. Value Drug distributed opioids, in violation of the

  duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other allegations

  incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s injuries. Value Drug

  is sued as a Distributor Defendant.

      2.3     Defendant Rochester Drug Co-Operative, Inc. is a New York corporation with its

  principal place of business in Rochester, New York. Defendant Rochester Drug is registered to

  conduct business and/or conducts business in Plaintiff’s community as a licensed wholesale

  pharmaceutical distributor. Defendant Rochester Drug distributed opioids, in violation of the duties

  owed to Plaintiff as set forth in Plaintiff’s original complaint and the other allegations incorporated


                                                     3
 Case: 1:18-op-45746-DAP Doc #: 25 Filed: 08/13/19 4 of 11. PageID #: 204



herein, in sufficient quantities to be a proximate cause of Plaintiff’s injuries. Defendant Rochester

Drug is sued as a Distributor Defendant.

    2.4      Defendant SpecGx, LLC is a Delaware limited liability company with its headquarters in

Clayton, Missouri and is a wholly owned subsidiary of Defendant Mallinckrodt plc. SpecGx, LLC is

registered to conduct business and/or conducts business in Plaintiff’s community as a licensed

wholesale pharmaceutical distributor. SpecGx, LLC distributed opioids, in violation of the duties

owed to Plaintiff as set forth in Plaintiff’s original complaint and the other allegations incorporated

herein, in sufficient quantities to be a proximate cause of Plaintiff’s injuries. SpecGx, LLC is sued as

a Marketing Defendant.

    2.5      Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal place

of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-owned

subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc. Defendant

Par Pharmaceutical Companies, Inc. is a Delaware corporation with its principal place of business

located in Chestnut Ridge, New York. (Par Pharmaceutical, Inc., and Par Pharmaceutical Companies,

Inc., collectively “Par Pharmaceutical”) was acquired by Endo International plc in September 2015

and is an operating company of Endo International plc. Par Pharmaceutical is registered to conduct

business and/or conducts business in Plaintiff’s community as a licensed wholesale pharmaceutical

distributor. Par Pharmaceutical distributed opioids, in violation of the duties owed to Plaintiff as set

forth in Plaintiff’s original complaint and the other allegations incorporated herein, in sufficient

quantities to be a proximate cause of Plaintiff’s injuries. Par Pharmaceutical is sued as a Marketing

Defendant.

    2.6      Defendant Amneal Pharmaceuticals, LLC (“Amneal”) is a Delaware limited liability

company with its principal place of business in Branchburg, New Jersey. Amneal manufactures,

promotes, distributes and/or sells opioids nationally, including many Schedule II controlled

substances such as Oxycodone and Hydrocodone. Amneal is registered to conduct business and/or

conducts business in Plaintiff’s community as a licensed wholesale pharmaceutical distributor.

                                                  4
 Case: 1:18-op-45746-DAP Doc #: 25 Filed: 08/13/19 5 of 11. PageID #: 205



Amneal distributed opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s

original complaint and the other allegations incorporated herein, in sufficient quantities to be a

proximate cause of Plaintiff’s injuries. Amneal is sued as a Marketing Defendant.

    2.7      Defendant CVS Health Corporation is a Delaware corporation with its principal place

of business in Rhode Island. CVS Health Corporation conducts business as a licensed wholesale

distributor under the following named business entities: CVS Indiana, L.L.C.; CVS Orlando FL

Distribution; CVS Pharmacy, Inc.; CVS RX Services, Inc, d/b/a CVS Pharmacy Distribution Center;

CVS TN Distribution, LLC ; and CVS VERO FL Distribution, L.L.C (collectively “CVS”). CVS is

registered to conduct business and/or conducts business in Plaintiff’s community as a licensed

wholesale pharmaceutical Distributor. CVS distributed opioids, in violation of the duties owed to

Plaintiff as set forth in Plaintiff’s original complaint and the other allegations incorporated herein, in

sufficient quantities to be a proximate cause of Plaintiff’s injuries. CVS conducts business and is sued

as both a Distributor Defendant and as a National Retail Pharmacy Defendant.

    2.8      Defendant Rite Aid Corporation (“Rite Aid”) is a Delaware corporation with its

principal office located in Camp Hill, Pennsylvania. Rite Aid Corporation, through its various DEA

registered subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor.

Defendant Rite Aid is registered to conduct business and/or conducts business in Plaintiff’s

community as a licensed wholesale pharmaceutical distributor under the following named business

entities: Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer Support Center, Inc., Rite

Aid of Massachusetts, Rite Aid of Michigan, and Rite Aid of West Virginia, Inc. Rite Aid distributed

opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the

other allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s

injuries. Rite Aid is sued as both a Distributor Defendant and as a National Retail Pharmacy

Defendant.

    2.9      Defendant Walgreens Boots Alliance, Inc., is a Delaware corporation with its principal

place of business in Illinois. Walgreens Boots Alliance Inc. is registered to conduct business and/or

                                                   5
 Case: 1:18-op-45746-DAP Doc #: 25 Filed: 08/13/19 6 of 11. PageID #: 206



conducts business in Plaintiffs’ community as a licensed wholesale distributor under the following

named business entities: Walgreen Co.; Walgreen Eastern Co., Inc.; Walgreen Arizona Drug Co.

(collectively “Walgreens”). Walgreens distributed opioids, in violation of the duties owed to Plaintiff

as set forth in Plaintiff’s original complaint and the other allegations incorporated herein, in sufficient

quantities to be a proximate cause of Plaintiff’s injuries. Walgreens is sued as both a Distributor

Defendant and as a National Retail Pharmacy Defendant.

    2.10    Defendant Walmart Inc., (“Walmart”) formerly known as Wal-Mart Stores, Inc., is a

Delaware corporation with its principal place of business in Bentonville, Arkansas. Walmart is

registered to conduct business and/or conducts business in Plaintiffs’ community as a licensed

wholesale distributor under the following named business entities: Wal-Mart Warehouse #28; Wal-

Mart Warehouse #6045 aka Wal-Mart Warehouse #45; Wal-Mart Warehouse # 6046 aka Wal-Mart

Warehouse #46 and Wal-Mart Stores East, LP. Walmart distributed opioids, in violation of the duties

owed to Plaintiff as set forth in Plaintiff’s original complaint and the other allegations incorporated

herein, in sufficient quantities to be a proximate cause of Plaintiff’s injuries. Walmart is sued as both

a Distributor Defendant and as a National Retail Pharmacy Defendant.

    2.11    Defendant Anda, Inc., (“Anda”) through its various DEA registrant subsidiaries and

affiliated entities, including but not limited to, Anda Pharmaceuticals, Inc., is the fourth largest

distributor of generic pharmaceuticals in the United States. Anda, Inc. is a Florida corporation with

its principal office located in Weston, Florida. In October 2016, Defendant Teva acquired Anda from

Allergan plc (i.e., Defendant Actavis), for $500 million in cash. Anda is registered to conduct

business and/or conducts business in Plaintiff’s community as a licensed wholesale pharmaceutical

distributor. Anda distributed opioids, in violation of the duties owed to Plaintiff as set forth in

Plaintiff’s original complaint and the other allegations incorporated herein, in sufficient quantities to

be a proximate cause of Plaintiff’s injuries. Anda is sued as a Distributor Defendant.

    2.12    Defendant Sandoz, Inc, (“Sandoz”) is a division of Novartis Pharmaceuticals

Corporation (“Novartis”) is registered as a Delaware corporation with its principal place of business

                                                   6
   Case: 1:18-op-45746-DAP Doc #: 25 Filed: 08/13/19 7 of 11. PageID #: 207



  in East Hanover, New Jersey. Sandoz is a Colorado corporation with its principal place of business in

  Princeton, New Jersey. Sandoz principally develops, manufactures, markets, and distributes generic

  pharmaceutical products. Upon information and belief, at all times relevant. Sandoz manufactured,

  promoted, distributed and/or sold opioids nationally, and in Plaintiff’s Community in violation of the

  duties owed to Plaintiff and in sufficient quantities to proximately cause Plaintiff’s injuries as set

  forth herein.

      2.13    Defendant Mylan Pharmaceuticals, Inc. dba Mylan Pharmaceuticals is a West Virginia

  corporation with its principal place of business located in Morgantown, WV. Mylan Pharmaceuticals

  is registered to conduct business and/or conducts business in Plaintiff’s community as a licensed

  wholesale pharmaceutical distributor. Mylan Pharmaceuticals distributed opioids, in violation of the

  duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other allegations

  incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s injuries. Mylan

  Pharmaceuticals is sued as a Marketing Defendant.



      COMMON FACTUAL ALLEGATIONS


       3.         By checking the boxes in this section, Plaintiff hereby incorporates by reference

to this document the common factual allegations set forth in the Tribal Bellwether Plaintiffs’

Pleadings as identified in the Court’s Order implementing the Tribal Plaintiff Short Form

procedure. Doc. # 1680.


   Muscogee (Creek) Nation’s First Amended Complaint, (Doc. 731, 1:17-md-02804):
      Common Factual Allegations (¶¶96-98)
      Common Factual Allegations - Marketing Manufacturers (¶¶99-156)
      Common Factual Allegations - Generic Marketing Manufacturers (¶¶157-161)
      Common Factual Allegations - Diversion Defendants (¶¶162-165)
      Common Factual Allegations - Diversion Defendants and Distributor Defendants
      (¶¶166-169, 200-211)
      Common Factual Allegations - Distributor Defendants (¶¶212-223, 230-236)

                                                    7
    Case: 1:18-op-45746-DAP Doc #: 25 Filed: 08/13/19 8 of 11. PageID #: 208




        Common Factual Allegations - Pharmacy Defendants (¶¶170-177, 237-262)
        Common Factual Allegations - Diversion Manufacturer Defendants (¶¶224-229)
        Common Factual Allegations - RICO Marketing Enterprise (¶¶295-328)
        Common Factual Allegations - RICO Supply Chain Enterprise (¶¶329-352)

   The Blackfeet Tribe of the Blackfeet Indian Reservation’s Corrected First Amended
   Complaint (Redacted), (Doc. 9, 18-op-45749):
      Common Factual Allegations (¶¶99-143, 480-585, 636-650, 721-735)
      Common Factual Allegations - Marketing Defendants (¶¶144-468, 701-720, 736-763)
      Common Factual Allegations - Distributor Defendants (¶¶469-473)
      Common Factual Allegations - Supply Chain Defendants (¶¶474-479)
      Common Factual Allegations - National Retail Pharmacy Defendants (¶¶586-635)
      Common Factual Allegations - RICO Marketing Enterprise (¶¶764-798)
      Common Factual Allegations - RICO Supply Chain Enterprise (¶¶799-827)

        4.       If additional claims are alleged below that were not pled in Plaintiff’s Existing

Complaint (other than the RICO claims asserted herein), the facts supporting those allegations

must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)

identified in Paragraph 6 below (below or attached):

       N/A


                                                CLAIMS

        5.      The following federal RICO causes of action asserted in the Tribal

Bellwether Plaintiffs’ Pleadings as identified in the Court’s implementing order and any subsequent

amendments, are incorporated in this Short Form by reference, in addition to the causes of action already

asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):

       First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
   Enterprise (Against the “Marketing Manufacturer Defendants”) (Muscogee (Creek) Pleadings,
   Paragraphs 353-379)

      First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
   Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
   “RICO Marketing Defendants”)) (Blackfeet Pleadings, Paragraphs 828-855)

      Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against All Defendants) (Muscogee (Creek) Pleadings, Paragraphs 380-

                                                     8
    Case: 1:18-op-45746-DAP Doc #: 25 Filed: 08/13/19 9 of 11. PageID #: 209




    408)

        Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
    Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
    McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
    (Blackfeet Pleadings, Paragraphs 856-887)
        6.    Plaintiff asserts the following additional claims as indicated (below or attached):

       N/A

        7.     To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in

 Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without

 prejudice.

       N/A


        WHEREFORE, Plaintiff(s) prays for relief as set forth in the Tribal Bellwether Pleadings

 in In Re National Prescription Opiate Litigation in the United States District Court for the

 Northern District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been

 amended herein.

Dated: August 12, 2019                              /s/Anthony J. Majestro
                                                    Attorney for Plaintiff(s)
                                                    Anthony J. Majestro
                                                    J.C. Powell
                                                    James S. Nelson
                                                    Christina L. Smith
                                                    POWELL & MAJESTRO, PLLC
                                                    405 Capitol Street, Suite P-1200
                                                    Charleston, WV 25301
                                                    Tel.: 304-346-2889
                                                    Fax: 304-346-2895
                                                    amajestro@powellmajestro.com
                                                    jcpowell@powellmajestro.com
                                                    jnelson@powellmajestro.com
                                                    csmith@powellmajestro.com




                                               9
Case: 1:18-op-45746-DAP Doc #: 25 Filed: 08/13/19 10 of 11. PageID #: 210




                                         /s/J. Burton LeBlanc, IV
                                         Russell W. Budd
                                         J. Burton LeBlanc, IV
                                         Christine C. Mansour
                                         BARON & BUDD, P.C.
                                         3102 Oak Lawn Avenue, Suite 1100
                                         Dallas, TX 75219
                                         Tel.: 214-521-3605
                                         Fax: 214-520-1181
                                         rbudd@baronbudd.com
                                         bleblanc@baronbudd.com
                                         lbaughman@baronbudd.com
                                         cmansour@baronbudd.com

                                         /s/Peter J. Mougey
                                         Peter J. Mougey
                                         Troy Rafferty
                                         Archie C. Lamb, Jr.
                                         Page A. Poerschke
                                         Laura S. Dunning
                                         Jeffrey Gaddy
                                         LEVIN, PAPANTONIO, THOMAS,
                                         MITCHELL, RAFFERTY &
                                         PROCTOR, P.A.
                                         316 S. Baylen Street, Suite 600
                                         Pensacola, FL 32502-5996
                                         Tel.: 850-435-7068
                                         Fax: 850-436-6068
                                         pmougey@levinlaw.com
                                         trafferty@levinlaw.com
                                         alamb@levinlaw.com
                                         ppoerschke@levinlaw.com
                                         ldunning@levinlaw.com
                                         jgaddy@levinlaw.com




                                    10
Case: 1:18-op-45746-DAP Doc #: 25 Filed: 08/13/19 11 of 11. PageID #: 211




                                         /s/ Paul T. Farrell, Jr.
                                         Paul T. Farrell, Jr.
                                         M. Bert Ketchum, III
                                         Greene, Ketchum, Farrell,
                                         Bailey & Tweel, LLP
                                         419 - 11th Street (25701)/ P.O. Box 2389
                                         Huntington, West Virginia 25724-2389
                                         Phone: 800.479.0053 or 304.525.9115
                                         Fax: 304.529.3284
                                         paul@greeneketchum.com
                                         bert@greeneketchum.com


                                         /s/James C. Peterson
                                         R. Edison Hill (WVSB No. 1734)
                                         James C. Peterson (WVSB No. 2880)
                                         Harry C. Deitzler (WVSB No. 981)
                                         Aaron L. Harrah (WVSB No. 9937)
                                         Sandra B. Harrah (WVSB No. 7130)
                                         Douglas A. Spencer (WVSB No. 9369)
                                         HILL, PETERSON, CARPER,
                                         BEE & DEITZLER, PLLC
                                         NorthGate Business Park
                                         500 Tracy Way
                                         Charleston, WV 25311
                                         Tel.: 304-345-5667
                                         Fax: 304-345-1519
                                         jcpeterson@hpcbd.com
                                         rehill@hpcbd.com
                                         HGDeitzler@hpcbd.com
                                         aaron@hpcbd.com
                                         sandra@hpcbd.com
                                         doug@hpcbd.com


                                         /s/Michael J. Fuller, Jr.
                                         Michael J. Fuller, Jr.
                                         Amy J. Quezon
                                         MCHUGH FULLER LAW GROUP,
                                         PLLC
                                         97 Elias Whiddon Rd.
                                         Hattiesburg, MS 39402
                                         Tel.: 601-261-2220
                                         Fax: 601-261-2481
                                         mike@mchughfuller.com
                                          amy@mchughfuller.com

                                    11
